DETAILED ACTION
This action is responsive to the Amendment filed on 01/25/2022. Claims 1-3, 5-21 are pending in the case. Claim 4 is canceled. Claim 1 is the independent claim.
This office action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response
In Applicant’s response dated 01/25/2022 (hereinafter Response), Applicant amended Claims 1-3, 7, and 18; cancelled Claim 4; Amended the Disclosure; and argued against all objections and rejections previously set forth in the Office Action dated 08/25/2021.
Applicant's amendment to the disclosure is acknowledged.
Applicant’s amendment to claims 1-3, 7, and 18 to further clarify the metes and bounds of the invention are acknowledged. 
Note that the amendment to claim 1 is primarily the incorporation of subject matter which was previously recited in dependent claim 4, now canceled (previously recited as wherein the process further comprises allowing from the one or more other programs, when launched, access to the user interface except for a reserved portion of the user interface which is kept reserved for the kiosk program; now recited as launching one or more other programs and allowing from the one or more other programs, access to the user interface except for a reserved portion of the user interface, which is kept reserved for a kiosk program) which was rejected over the combination of KUSCHER in view of KORALA further in view of HALIM.
Response to Amendment/Arguments
In response to Applicant's amendment to the disclosure and the arguments with respect to the drawings, the objections to the drawings are respectfully withdrawn.
In response to Applicant's amendment to claim(s) 1, 7, and 17, the objection(s) to these claim(s) are respectfully withdrawn.
Insofar as Applicant made no amendment to either claim 10 or claim 12, the claims remain substantial duplicates and the objection to claim 12 is respectfully maintained.
In response to Applicant's amendment to cure the 35 U.S.C. § 112 rejection(s) of claim(s) 18, the arguments are persuasive, and the 35 U.S.C. § 112 rejection(s) of the claim(s) is respectfully withdrawn.
In response to Applicant’s argument with respect to the reliance on KUSCHER for the limitation causing the handheld device to provide the allowable interfacing application with such limited access to the user interface that a return key is reserved to be unusable by the allowable interfacing application recited in claim 1, Applicant’s arguments are not persuasive.
The rejection of record for this limitation relied on KUSCHER [0017-0018], an interpretation of a part of the limitation as an intended result, and KUSCHER [0033] the user may not have access to any resources beyond the authorized application in kiosk mode corresponding to first graphical icon 206 selection), as well as KORALA FIG 3 (the keypress traps which are set at (303) and canceled at (305) cause the device [0057] to ignore key press combinations which interrupt flow of a web browsing activity. Web browser 165 is activated in full screen mode with menus disabled. These functions are preferably carried out by the control application but could be carried out by the initialisation control module 300 ...)
Applicant argues against the citation of paragraphs [0017-0018] of KUSCHER and that the portion of the limitation which was interpreted as an intended result (that a return key is reserved to be unusable by the allowable interfacing application) should be afforded additional patentable weight (see Response page 8, top), but did not address the additional citation to [0033], nor does Applicant argue against the teachings of KORALA
The instant application does not provide any specific definition for “return key” other than its intended use, nor does the instant application provide any description of the mechanism for reserving the return key (see e.g. page 11 of 
The breadth of interpretation for the limitation therefor includes, as taught in KUSCHER [0033] the user may not have access to any resources beyond the authorized application in kiosk mode.
Clearly, if the user cannot access any resources beyond the authorized application, this would include “a return key” if the authorized application does not require access to the return key. KORALA teaches mechanisms for “trapping” keys (ignoring key press combinations) and disabling menus (making the menu options unusable by the application).
In response to Applicant's further argument against the rejection of claim 1 under 35 USC 103 as unpatentable over KUSCHER in view of KORALA (see Response, page 8, the cited combination further does not teach “launching one or more other programs and allowing from the one or more other programs, access to the user interface except for a reserved portion of the user interface, which is kept reserved for a kiosk program), Examiner agrees insofar as a variation of this element was previously rejected in view of the combination of KUSCHER in view of KORALA further in view of HALIM. It is noted that Applicant makes no argument against HALIM in their response. 
Accordingly, the grounds of rejection of now-canceled claim 4 may be relied upon for the rejection of claim 1.
Applicant makes no other arguments with respect to dependent claims 2, 3, and 5-21 except to rely on their dependency from claim 1 (see Response page 9).
Claim Objections
Claim 12 is objected to for being a substantial duplicate of claim 10 (the claims recite identical limitations).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 8-13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over KUSCHER et al. (Pub. No.: US 2016/0216865 A1) in view of KORALA (Pub No. US 2003/0016243 A1, provided on IDS) further in view of HALIM et al. (Pub. No.: US 2017/0083205 A1).
Regarding claim 1, KUSCHER teaches the method for controlling a handheld device that comprises a user interface equipped at least with a display ([0015]  Kiosk mode as described herein can be used for a variety of devices, including a desktop computer, a laptop, a tablet or a mobile phone), the method comprising:
causing the handheld device to provide a user with a home screen on a display of the handheld device (e.g. presenting a login screen of the device; see [0021], see also [0029] The selected computing devices display a login screen, and display a first graphical icon within the login screen, where the first graphical icon is for initiating the application on the system in the kiosk mode; see also [0047] the computing device (e.g., any of 120-126) displays a login screen at block 416); and
performing a process (after launching kiosk program [0021], e.g. [0022] student selects the kiosk mode application in the login screen; see also [0029]; see also [0048] computing device (e.g., any of 120-126) receives a selection from a user, and that selection may correspond to either the first graphical icon or the second graphical icon at block 422 [0049] If the selection of the user is the first graphical icon 206, which represents an application to be run in kiosk mode, the computing device (e.g., any of 120-126) runs the application in kiosk mode) comprising:
causing the handheld device to start an allowable interfacing application if not running already (selected application is launched in kiosk mode [0021]; an “allowable interfacing application” is one that has been configured by administrator to be enabled for executing in the kiosk mode and is subject to restrictions on the device [0017-0018]; see also [0049] runs the application in a kiosk mode based on the created association between the user identification and the application at block 428
causing the handheld device to provide the allowable interfacing application with such limited access to the user interface (an “allowable interfacing application” is one that has been configured by administrator to be enabled for executing in the kiosk mode and is subject to restrictions on the device [0017-0018]) that a return key is reserved to be unusable by the allowable interfacing application (intended result of executing the allowable interfacing application; until the method requires interaction with a return key, the fact that the return key is reserved to be unusable does not limit the performance of the method; nonetheless, note that when executing in kiosk mode, [0033] the user may not have access to any resources beyond the authorized application in kiosk mode corresponding to first graphical icon 206 selection); and
… meeting one or more return conditions ([0034] The computing device (e.g., any of 120-126) continues to run in kiosk mode until the application is timed out… Another scenario for ending the session for a kiosk mode application is when the user decides to end the kiosk mode session, for example, by user input indicating to end the application ( e.g., the user clicking an "exit" or "end and submit" interface or icon after he/she completes an exam…)
launching one or more other programs (selected application is launched in kiosk mode [0021]; an “allowable interfacing application” is one that has been configured by administrator to be enabled for executing in the kiosk mode and is subject to restrictions on the device [0017-0018]; see also [0049] runs the application in a kiosk mode based on the created association between the user identification and the application at block 428; note also [0059] application may be relaunched in the event of a crash) and allowing from the one or more other programs, access to the user interface except for a reserved portion of the user interface ([0033] does appear to suggest such a reservation, insofar as any resource, which could include a portion of the user interface, is not accessible to the authorized user interface application)…
KUSCHER does not appear to expressly disclose causing the handheld device to again provide the user with the home screen on the display of the handheld device in response to meeting one or more return conditions. Common sense suggests this may be the case, as any other interpretation would render the device unable to perform any function without a physical restart to again present the login screen (e.g. FIG 2). Further, KUSCHNER does not appear to expressly a reserved portion of the user interface, which is kept reserved for a kiosk program.
KORALA is an explicit teaching of causing the handheld device to again provide the user with the home screen on the display of the handheld device in response to meeting one or more return conditions which was known at the time of KUSCHER. In particular, KORALA (see FIG 7) for presenting a home screen of the device (see (301) prompt for OS or Web, e.g. as in FIG 3), receiving a selecting of a kiosk application (user selects web); presenting the application in kiosk mode ((302) activate browser, (303) set keypress traps, (304) await end of session event), and after the user has finished executing the kiosk mode ((304) end of session event; (305) cancel keyboard traps), the user is returns to the original screen (loop from (305) to (301)). 
Further, KORALA is an explicit teaching of providing the allowable interfacing application with such limited access to the user interface that a return key is reserved to be unusable by the allowable interfacing application because the keypress traps which are set at (303) and canceled at (305) cause the device [0057] to ignore key press combinations which interrupt flow of a web browsing activity. Web browser 165 is activated in full screen mode with menus disabled. These functions are preferably carried out by the control application but could be carried out by the initialisation control module 300…
KORALA further teaches reserving a portion of the user interface when an application is not executed in full-screen mode ([0060] the window does not cover the entire screen area but is merely adapted so that clicking outside the browser window does not call any operating system functions and does not send any events to desktop control functions of the operating system. This could be achieved by trapping all mouse clicks and voiding all clicks outside the active screen area
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of KUSCHER and KORALA before them, to have combined KUSCHER (teaching a kiosk mode for a specific application) and KORALA (teaching a kiosk mode for a specific application that displays the same home screen when the user exits the application) and arrived at the claimed invention with expected and predictable results, motivated by the common sense suggestion that the device needs to be usable after the kiosk mode application exits and the teaching in KORALA [0013] “enabling use to choose between flexibility of personal computer and a convenient and easy to use mode with many of the benefits of a self-service kiosk”).
HALIM is similarly directed to a (abstract) computing device is to operate as a kiosk device to execute a specific application while restricting access to other applications. Of particular interest, the operating system of the device detects events and determines whether the operating system event id restricted. As can be seen in FIG 2, a notification about the event is prevented when the event is restricted (210) while a notification about the event is provided when the event is unrestricted (212). As explained in [0007] the notification is a specific function of the operating system. Clearly, providing the notification is functionally equivalent executing a program that provides information about the operating system event without necessarily providing any additional access to the function to control the operating system event. 
Thus HALIM may be relied upon to teach allowing launching one or more other programs (e.g. an unrestricted operating system notification) while the allowable interfacing application is running (while application is executing in kiosk mode) and controlling the rights of said one or more other programs (the user can view the notification, but cannot otherwise interact with it). Note that HALIM provides at least one teaching in [0016] that the notification is provided in an overlay over content related to the specific kiosk application being executed (the subject matter of dependent claim 3). Further, by interpreting the overlay layer of HALIM (which is also a portion of the user interface) where the notification is presented as separate and distinct from the content layer which is reserved for the kiosk application (see HALIM [0016]) and considering in combination with KUSCHER in view of KORALA, one having ordinary skill in the art of graphical user interfaces will immediately recognize allowing from the one or more other programs, when launched, access to the user interface except for the reserved portion of the user interface, which is kept reserved for the kiosk program.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of KUSCHER in view of KORALA and HALIM before them, to have combined KUSCHER in view of KORALA (providing an application executing in kiosk mode) and HALIM (providing an application executing in kiosk mode and limited access to operating system event notifications) and arrived at the claimed invention with a reasonable expectation of success, the combination motived at least by the teaching in HALIM [0007] a user of the kiosk may find such notifications useful.
Regarding dependent claim 2, incorporating the rejection of claim 1, KUSCHER further teaches launching in the handheld device the kiosk program; and performing the process by the kiosk program ([0022] student selects the kiosk mode application in the login screen).
Regarding dependent claim 3, incorporating the rejection of claim 2, KUSCHER does not appear to expressly disclose wherein the process further comprises that the one or more other programs are launched while the allowable interfacing application is running and controlling the rights of said one or more other programs because [0002] In kiosk mode, the devices typically run a single application and are locked down to block other applications from being launched. “Typically” does not automatically mean “always”, thus what is needed is an express teaching of a kiosk mode which allows for the launching of multiple programs. Note further that the instant application provides no details of what these one or more other programs might entail (col 10 lines 8-14) other than they can be launched and their rights can be controlled. 
Incorporating the teachings of KORALA and HALIM as explained in the rejection of claim 1 cures this deficiency (note the citations required and the grounds of rejection are explained in the rejection of claim 1; HALIM is an explicit teaching controlling the rights of the additional programs such as notifications when launched by the operating system while some other application is being executed in kiosk mode).
Regarding dependent claim 5, incorporating the rejection of claim 1, KUSCHER further teaches wherein the process further comprises identifying the allowable interfacing application ([0029] The indication identifies the application and indicates that the application is to be run in the kiosk mode on the computing devices; note that the application has been [0016] selected and configured by an administrator and [0017] transmitted to the devices).
Regarding dependent claim 6, incorporating the rejection of claim 1, KUSCHER further teaches wherein the process further comprises receiving an identification of the allowable interfacing application ([0029] The indication identifies the application and indicates that the application is to be run in the kiosk mode on the computing devices; note that the application has been [0016] selected and configured by an administrator and [0017] transmitted to the devices; note that an alternative interpretation of this limitation is the selection of the icon to launch the application in kiosk mode as discussed in [0022],[0029],[0048-0049]).
Regarding dependent claim 8, incorporating the rejection of claim 1, KUSCHER in view of KORALA, combined at least for the reasons discussed above, further teaches teaches wherein the one or more return conditions comprise detecting that the user has used the return key (one of the example return conditions described in KUSCHER includes the [0034] user input indicating to end the application (e.g., the user clicking an "exit" or "end and submit" interface or icon).
Regarding dependent claim 9, incorporating the rejection of claim 1, KUSCHER further teaches wherein the one or more return conditions comprise that a timer has expired ([0034] The computing device (e.g., any of 120-126) continues to run in kiosk mode until the application is timed out…).
Regarding dependent claim 10 (12), incorporating the rejection of claim 1, KUSCHER does not appear to expressly disclose wherein the one or more return conditions comprise that a remote command has been received by the handheld device. KORALA, combined at least for the reasons discussed above cures this deficiency because the end of the web application session may be based on [0058-0059] selecting a button present in the frame of the active browser window or a button present in a displayed web page … or a user browsing back to a start page … finished when it is determined that a user wishes to leave the mode or has completed a particular session
Regarding dependent claim 11, incorporating the rejection of claim 1, KUSCHER further teaches wherein the one or more return conditions comprise that the allowable interfacing application has ceased to use the display ([0034] Another scenario for ending the session for a kiosk mode application is when the user decides to end the kiosk mode session).
Regarding dependent claim 13, incorporating the rejection of claim 1, KUSCHER further teaches wherein the method farther comprises causing the handheld device to close or restart the allowable interfacing application (e.g. in response to user command to close the application [0034] or restart (re-launch) in the event of device crash [0059]).
Regarding dependent claim 16, incorporating the rejection of claim 1, KUSCHER further teaches the handheld device ([0015] Kiosk mode as described herein can be used for a variety of devices, including a desktop computer, a laptop, a tablet or a mobile phone) comprising at least one processor and a memory (FIG 5 [0060] Electronic system 500 can be a server, computer, phone, PDA, laptop, tablet computer … includes a bus 508, processor 512, a system memory 504, a read-only memory (ROM) 510, a permanent storage device 502, an input device interface 514, an output device interface 506, and a network interface 516) that comprises the computer executable program code which, when executed by the at least one processor, causes the handheld device to perform the method of claim 1 ([0062] processor 512 retrieves instructions to execute and data to process in order to execute the processes of the subject disclosure).
Regarding dependent claim 17, incorporating the rejection of claim 16, KUSCHER further teaches wherein the handheld device is further configured to provide a soft key for resuming the display to the kiosk program ([0049] If the selection of the user is the first graphical icon 206, which represents an application to be run in kiosk mode, the computing device (e.g., any of 120-126) runs the application in kiosk mode).
Regarding dependent claim 18, incorporating the rejection of claim 16, KUSCHER in view of KOROLA, combined at least for the reasons discussed above, further teaches wherein the return key is independent of any return function control of an operating system of the handheld device (one of the example return conditions user input indicating to end the application (e.g., the user clicking an "exit" or "end and submit" interface or icon).
Regarding dependent claim 19, incorporating the rejection of claim 16, KUSCHER further teaches wherein the handheld device is a smart phone ([0015] Kiosk mode as described herein can be used for a variety of devices, including a desktop computer, a laptop, a tablet or a mobile phone).
Claims 7, 14-15, 20-21 are rejected under 35 USC 103 as unpatentable over KUSCHER in view of KORALA, further in view of HALIM, further in view of MAYOU et al. (Pub. No.: US 2015/0119668 A1).
Regarding dependent claim 7, incorporating the rejection of claim 1, KUSCHER does not appear to expressly disclose wherein the providing of the user with the home screen comprising presenting one or more electronic case reporting questionnaires or links to one or more electronic case reporting questionnaires (an intended use of the kiosk-mode application which is not described in any particular detail in the instant application). 
KUSCHER explicitly states the interface presented is not limited to presenting student exams ([0018] non-limiting examples, the application can correspond to an examination administered to test-takers, a check-in application associated with a service or product, and/or a reservation application associated with a service or product). Further the application which is being executed in kiosk mode may be [0018] downloaded to the device, server-based, or cloud-based.
MAYOU is broadly directed to a device executing an application for collecting health information about a user and optimizing health care management (see for example [0127] There remains a need for automatically and adaptively understanding the behavior and context of the user of a consumer-driven medical device that is highly intelligent and allows for simplicity of use…these needs are met by capturing contextual and/or behavioral inputs ( 402); tracking the behavior and/or contextual inputs over time to collect a database of information (404); processing the inputs to determine behavioral and/or contextual information about the patient (406).. a device may be efficiently, intuitively and intelligently personalized for optimizing health care management and use, without requiring a complex or comprehensive understanding of technology, human behavior ( or context) and health data.). As part of the data collection, MAYOU clearly presenting one or more electronic case reporting questionnaires or links to one or more electronic case reporting questionnaires (see [0128] provides broad explanation of behavioral inputs (402); [0129] provides a broad explanation of contextual information; [0076] Context and behavior information can also be obtained via user input. For example the user may be prompted to indirectly guide or adjust the behavior of the system by asking them to answer weighted questions. … [0077] describes some examples of direct questions) where after the information (data) is collected about the user [0179] the data is stored at a server [0178] and processed (e.g. aggregated, compared, queried). Note also FIG 1 which shows several different examples of devices which are communicating information including a mobile phone (18), host body sensors (8), glucose meters (14, 16) and cloud-based processor (22).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of KUSCHER in view of KORALA, further in view of HALIM and MAYOU before them, to have combined KUSCHER in view of KORALA, further in view of HALIM (teaching a technique for executing an application in a kiosk mode, without any particular limitations on what functionality the application provides) and MAYOU (a specific health improvement application which includes case reporting questionnaires, as well as data collection from external devices for analysis) and arrived at the claimed invention with a reasonable expectation of success, the combination motivated by the expressed need in MAYOU of the need to provided such a device/application and the teaching in KUSCHER that there is no limitation on applications executed in kiosk mode. The act of executing the application in kiosk mode is the mechanism for controlling access.
Regarding dependent claim 14, incorporating the rejection of claim 1, KUSCHER does not appear to expressly disclose wherein the allowable interfacing application is configured to interface with external equipment
As explained in the rejection of claim 7 above, MAYOU is broadly directed to a device executing an application for collecting health information about a user and optimizing health care management. The behavioral information collected about the user, in addition to questions, can be collected from an external device ([0128] provides broad explanation of behavioral inputs (402); the many examples include sensor data, diabetes management data, skin patch sensors, essentially external monitoring devices [0129] provides a broad explanation of contextual information which includes inputs received via peer-to-peer or mesh network via machine to machine communication…Context may also be provided by basal or bolus settings provided to or determined by the monitoring device; as a specific example [0018] the pre-identified inputs include at least one of a glucometer).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of KUSCHER in view of KORALA, further in view of HALIM and MAYOU before them, to have combined KUSCHER in view of KORALA, further in view of HALIM (teaching a technique for executing an application in a kiosk mode, without any particular limitations on what functionality the application provides) and MAYOU (a specific health improvement application which includes case reporting questionnaires, as well as data collection from external devices for analysis) and arrived at the claimed invention (wherein the allowable interfacing application is configured to interface with external equipment) with a reasonable expectation of success, the combination motivated by the expressed need in MAYOU of the need to provided such a device/application and the teaching in KUSCHER that there is no limitation on applications executed in kiosk mode. The act of executing the application in kiosk mode is the mechanism for controlling access.
Regarding dependent claim 15, incorporating the rejection of claim 1, KUSCHER further teaches the method for digital case reporting (preamble recites an intended use of the method and is not limiting on the claim) comprising: performing the method of claim 1 (rejected as in claim 1 above) and reporting data by the allowable interfacing application to a first back-end data storage ([0052-0053] Using the test-taking scenario as an example, a student logs into the device using an ID ( e.g., a usemame and/or password, a student ID), and this ID is associated with the application (e.g. a math exam) for running in kiosk mode… Any one or more of the answers, results or grade can be transmitted to the server and associated with the student (e.g., using the ID). [0054] where the exam corresponds to a server-based application, any of the one or more of answers, results or grades can automatically be stored on the server in association with the student (e.g., using the ID).).  However, KUSCHER may not be relied upon to expressly disclose transferring data reported by the allowable interfacing application from a respective first back-end data storage to a second back-end data storage that differs from the first back-end storage (as briefly described in the instant application (page 13 line 17) “using server integration” with no other details provided).
MAYOU, in addition to the teachings discussed in the rejections of claims 7 and 14 above for teaching digital case reporting, further teaches using different servers ([0056] the cloud based processor comprises multiple servers). When the cloud-based processor comprises multiple servers (presumably providing different functions as needed), the cloud-based processing must necessarily transfer some data from a first back-end data storage to a second back-end storage that different from the first back-end storage. For example, [0125] a user can walk past a communication hub that has been installed in their house or car that will sync up the data inputs such as to the cloud/server. The communication hub which collects the data from the device may be reasonably be considered a first back end storage, and the cloud/server may reasonably be considered a second back end storage.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of KUSCHER in view of KORALA, further in view of HALIM and MAYOU before them, to have combined KUSCHER in view of KORALA, further in view of HALIM (teaching a technique for executing an application in a kiosk mode, without any particular limitations on what functionality the application provides) and MAYOU (a specific health improvement application which includes case reporting questionnaires, as well as data collection from external devices for analysis) and arrived at the claimed invention (transferring digital case reporting data reported by the allowable interfacing application from a respective first back-end data storage to a second back-end data storage that differs from the first back-end storage
Regarding dependent claim 20, incorporating the rejection of claim 16, KUSCHER does not appear to expressly disclose wherein the allowable interfacing application is configured to interface with external equipment. Incorporating the teachings of MAYOU for the reasons discussed above with respect to claims 7, 14 cures this deficiency.
Regarding dependent claim 21, incorporating the rejection of claim 20, KUSCHER does not appear to expressly disclose wherein the external equipment comprises a blood sugar tester or a glucometer. Incorporating the teachings of MAYOU for the reasons discussed above with respect to claims 7, 14 cures this deficiency (see specific example in MAYOU [0018] the pre-identified inputs include at least one of a glucometer).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6195694 B1 (CHEN) server for reconfiguring control of kiosk devices and applications
US 20080209335 A1 (WALSH) customizable kiosk software (browser-based)
US 20120321144 A1 (CHOONG) restricted computing environment (see e.g. FIG 4 showing “Senior”, “Windows Desktop”, and “Children” zones of operation; limited applications available, and locked-down operating environment)

US 10049766 B1 (Riistaniemi) kiosk application for secure clinical trial client device
US 20060020698 A1 (Whipple) A "kiosk mode" may be described as a configuration that enables terminal 20 to boot up and start automatically a predefined application, therefore not allowing the user to access the OS or to access applications not specifically loaded up.
US 20060267958 A1 (Kolmykov-Zotov) Control of touch modes (for instance, using a kiosk mode). (A kiosk mode may include a limited interface mode where user interface items are larger (for instance, larger buttons) and the user is not provided with a keyboard or mouse. Users may be constrained to full-screen applications, thereby limiting their use of the kiosk.
US 20130174100 A1 (SEYMOUR) it may be desirable to restrict interactions with the user interface of an electronic device. For example, a parent or teacher may want to disable certain icons on a touch screen, hardware buttons, sensors, and/or other parts of the user interface so that a young child can use a particular application on the device without accidentally accessing other applications and system functions or deleting files. Note example FIGs 5D, 5L that allows an adult user to configure what user interface portions and actions are available to child user.

Applicant's amendment necessitated the changed ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amy M Levy/Primary Examiner, Art Unit 2173